UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: December 30, 2010 INSIGNIA SYSTEMS, INC. (Exact name of registrant as specified in its charter) Minnesota 1-13471 41-1656308 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8799 Brooklyn Blvd., Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (763) 392-6200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. The Company through its joint marketing arrangement with Valassis Sales & Marketing Services, Inc. (Valassis) is adding approximately 375 A & P (The Great Atlantic & Pacific Tea Company, Inc.) grocery stores to its retail network effective February 28, 2011. The Court for the Companys lawsuit against News America Marketing In-Store, Inc. (NAMI) has delayed the previously announced trial date of January 3, 2011 because of hearings i n criminal cases which c ould not be postponed. The Court issued an order stating that the trial of the Companys case against NAMI will commence on February 7, 2011. The Court also scheduled a hearing on certain motions for January 7 , 2011 and a Settlement Conference for January 2
